DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim (e.g., claim 3) and must refer to other claims in the alterative (both steps a and b both must be done which requires the selection from claims 1, 2, 3, 4, or 5 and 7, 8, 9, 10, 12, 13, 14 or 15).  See MPEP § 608.01(n).  Accordingly, the claim 17 not been further treated on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, 8, and 13 recite “the benzalkonium chloride is that of the same which meets the description of Chemical Abstracts Service No. 68424-85-1”. This numerical descriptor currently corresponds to the descriptor Quaternary ammonium compounds, benzyl-C12-16-alkyldimethyl, chlorides but no particular structures. It is not clear if a combination of all the C12-C16 alkyldimethyl quaternary ammonium chloride compounds are being claimed or if only one or a subset within the set is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Elfersy et al. (US Patent No. 8,999,357 – see IDS) in view of Avery et al. (US PGPub No. 2003/0073600) as evidenced by Cornia et al. (US PGPub No. 2015/0210889).
Elfersy et al. teach biocidal treatment compositions and methods for surfaces (see abstract). Here the product contains an organosilane quaternary ammonium compound at 0.0-1 to 42 wt%, a quaternary ammonium compound at 0.01 to 32 wt%, water at 60-99 wt%, and can optionally include an oxidizing agent (see column 47-59 and column 9 lines 59-63). The organosilane quaternary ammonium compound is envisioned as 3-(tri-methoxysilyl)propyldimethyl octadecyl ammonium chloride as well as 3-(tri-methoxysilyl)propyldimethyl tetradecyl ammonium chloride (see column 6 lines 44-48 and example 8). Elfersy et al. teach the envisioned quaternary ammonium compounds to include a mixture of C12-C16 alkyl dimethyl benzyl ammonium chlorides (see column 8 lines 55-67 and example 7).  The ratio of organosilane quaternary ammonium compound to quaternary ammonium compound is 10:1 to 1:10 (see column 9 lines 40-49). They additionally detail the proportion of organosilane quaternary ammonium compound to range from 0.1 to 2 wt% as well as hydrogen peroxide as the oxidizing agent present at 1- 5 wt% (see column 9 lines 37-40 and column 9 line 64-column 10 line 6). The composition may be diluted to various degrees prior to application, where 1:8, 1:25, and 1:50 are detailed as effective against a number of bacteria (see example 8). Elfersy et al. teach applying their composition to a desired surface then permitting it to dry prior to exposure to microorganisms such that the organisms are killed (see example 1; instant claim 3). In addition, Elfersy et al. teach the application of their composition to surfaces by spraying and aerosol application (fogging) to disinfect a surface (see column 13 line 30-column 14 line 6; instant claim 6). An example of a cleaner disinfectant and bacteria protectant is provided with hydrogen peroxide is present at 0.125 wt%, benzalkonium chloride (C12-C16 alkyl dimethyl benzyl ammonium chlorides) at 0.21 wt%, 3-(tri-methoxysilyl)propyldimethyl tetradecyl ammonium chloride at 0.57 wt%, and water at 97.495 wt% water (see example 7; instant claims 1-2 and 4-5). Deionized water is not explicitly taught as the variety of water to include in the composition.
Avery et al. teach a surface disinfectant with residual activity that includes 3-(tri-methoxysilyl)propyldimethyl octadecyl ammonium chloride (see abstract and table 7). The 3-(tri-methoxysilyl)propyldimethyl octadecyl ammonium chloride is included along with a benzalkonium chloride and deionized water (see example 7 and paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange3-(tri-methoxysilyl)propyldimethyl octadecyl ammonium chloride for the 3-(tri-methoxysilyl)propyldimethyl tetradecyl ammonium chloride in example 7 of Elfersy et al. The result includes the claimed components at proportions that meet or nearly meet the claimed ranges. The modification would have been obvious because Elfersy et al. teach the compounds as alternatives for one another and as the simple substitution of one known element for another in order to yield a predictable outcome. It additionally would have been obvious to adjust the proportion of the hydrogen peroxide and 3-(tri-methoxysilyl)propyldimethyl octadecyl ammonium chloride within the ranges taught because the teaching of a range implies the utility of such a modification. The result is a range of values that overlap with those instantly claimed, given that no limiting definition has been provided for the term “about”. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Further, the exchange of deionized water for the water employed by Elfersy et al. would have been obvious based upon Avery et al. who detail its utility in a similar composition. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. It would then follow to utilize the composition as taught by Elfersy et al. to clean or protect a surface from bacteria as they teach. Instant claims 3 and 6 recite whereby clauses detailing the result of their methods. "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.") (see MPEP 2111.04). Instant claims 3 and 6 also recite the covalent bonding of 3-(tri-methoxysilyl)propyldimethyl octadecyl ammonium chloride to the surface to which it is applied. Cornia et al. detail that this is a known property of the compound as is the electrostatic attraction of negatively charged microorganisms to the resulting cationic coating (see paragraphs 6 and 19-21). Therefore claims 1-6 are obvious over Elfersy et al. in view of Avery et al. as evidenced by Cornia et al. 

Claims 7-9, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et al. (US PGPub No. 2017/0094974) in view of Greten et al. (US PGPub No. 2006/0039942) and Reubens et al. (US PGPub No. 2018/0255781).
Smyth et al. teach a skin sanitizing composition that includes a combination of ammonium compounds that include both a benzalkonium chloride compound and alkoxy silyl ammonium compound (see abstract). Generally, Smyth et al. teach that the benzalkonium chloride compound is present at about 0.1 to 0.2 wt%, alkoxy silyl ammonium compound at about 0.3 to 1 wt%, and water as a carrier (see paragraphs 29, 32, and 44). An example is provided where the composition contains 3-(tri-methoxysilyl)propyldimethyl octadecyl ammonium chloride at 0.5 wt%, benzalkonium at 0.13 wt% as well as water at 95.52 wt% (see example 1). Smyth et al. also detail the inclusion of a fragrance in the composition where essential oils are envisioned (see paragraph 43). Examples include fragrance at 0.03 and 0.3 wt%, indicating a range of proportions is envisioned to be suitable (see examples 1 and 4). The compositions are detailed as being applied to hands via immersion and being allowed to air dry for three minutes (see example 16). Application via rubbing is also detailed (see example 16). Durable protection subsequent to application is also detailed (see paragraphs 65-68). The presence of phenoxyethanol is not detailed, nor is the water described as deionized.
Greten et al. teach a hand sanitizing compositions that include activity enhancing substances that are envisioned as cationic compounds and aromatic alcohols (see paragraph 16 and 20-21). Phenoxyethanol is detailed as an aromatic alcohol activity enhancing agent, where this category of ingredient may be present at 0.5 to 5 wt% and yields residual antimicrobial properties (see paragraph 22 and table III).
Reubens et al. teach a skin sanitizer that includes one or more of a set of quaternary ammonium compounds as actives in water (see abstract and paragraph 29). Here, benzalkonium chloride as well as 3-(tri-methoxysilyl)propyldimethyl octadecyl ammonium chloride are named (see paragraph 29). An example is provided with a benzalkonium chloride and deionized water (see example 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention include a fragrance at a proportion within the range exemplified by Smyth et al. because they detail to do so. It also would have been obvious to add phenoxyethanol to the compositions of Smyth et al. This modification would have been obvious because Greten et al. teach of its antimicrobial enhancing and residual properties. Thus the modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Application of its proportions would then follow as would those for the fragrance, 3-(tri-methoxysilyl)propyldimethyl octadecyl ammonium chloride, benzalkonium chloride and water present in the composition of Smyth et al. The result is a range of values that overlap with those instantly claimed, thereby rendering the claimed ranges obvious, given that no limiting definition has been provided for the term “about” (see MPEP 2144.05). Further, the exchange of deionized water for the water employed by Smyth et al. would have been obvious based upon Reubens et al. who detail its utility in a similar composition. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. It would then follow to utilize the composition as taught by Smyth et al. to clean or protect hands. Instant claims 11 and 16 recite whereby clauses detailing the result of their methods. "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.") (see MPEP 2111.04). Therefore claims 7-9, 11-14, and 16 are obvious over Smyth et al. in view of Greten et al. and Reubens et al.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et al. in view of Greten et al. and Reubens et al. as applied to claims 7-9, 11-14, and 16 above, and further in view of Eder et al. (US PGPub No. 2012/0070341).
Smyth et al. in view of Greten et al. and Reubens et al. render obvious the limitation of instant claims 9 and 14. Smyth et al. also detail the inclusion of a fragrance in the composition where essential oils and citronellol are envisioned (see paragraph 43). An instantly claimed fragrance is not detailed.
Eder et al. teach topical antimicrobial compositions that include hand sanitizers (see paragraph 14). Active compounds include benzalkonium chloride and fragrances are envisioned additives, where citronellol and jasmine are named (see paragraphs 70 and 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention select the jasmine taught by Eder et al. as the fragrance in the composition of Smyth et al. in view of Greten et al. and Reubens et al. This modification would have been obvious because it is taught in topical antimicrobial compositions as an alternative to the citronellol taught by Smyth et al. and as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 10 and 15 are obvious over Smyth et al. in view of Greten et al., Reubens et al., and Eder et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-10, and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 14-17 of copending Application No. 17/698942 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim recited compositions with the same ingredients at the same proportions or proportions that overlap with instantly recited in the claims. Therefore claims 1-5, 7-10 and 12-15 are unpatentable over claims 1-4 and 14-17 of copending Application No. 17/698942.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615